Case 1:19-cr-00091-JCH Document 21 Filed 07/12/19 Page 1of1
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
Plaintiff,

Vs. CRIMINAL NO. 19-00091 JCH
JUSTIN JOHN PACHECO, Jr.,
Defendant.

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE

TO: Sheriff or Warden of the Metropolitan Detention Center, Albuquerque, New Mexico, and
to the United States Marshal or his authorized representative

GREETINGS:

You are hereby commanded to deliver JUSTIN JOHN PACHECO, Jr., ID # 100185701,
XX/XX/1984, XXX-XX-3816, a prisoner in your custody at the Metropolitan Detention Center,
Albuquerque, New Mexico, to the United States Marshal for the District of New Mexico, or his
representative.

The United States Marshals Service is commanded to produce JUSTIN JOHN
PACHECO, Jr. for prosecution before the Honorable United States Magistrate Judge John
Robbenhaar, Pete V. Domenici United States Courthouse, 333 Lomas Blvd. NW, Rio Grande
courtroom, 3rd floor, on July 18, 2019, at 9:30a.m.

JUSTIN JOHN PACHECO, Jr. will remain in the custody of the United States Marshal
or his authorized representative until the federal prosecution is complete, unless otherwise ordered.

WITNESS the Honorable Kirtan Khalsa, United States Magistrate Judge of the United
States District Court for the District of New Mexico, at Albuquerque, New Mexico, this 12" day

of July, 2019.

UNITED STATES MAGISTRATE JUDGE

 

 

 
